 KENTON TRANSFER CO.KentonTransferCo.,Maxline Express,Inc. andBolt Express,Inc.andTruck Drivers,Ware-housemen and HelpersUnion LocalNo. 908, af-filiatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersof America,AlFL-CIO.1 Case 8-CA-16599May 14, 1990DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn March 29, 1985, Administrative Law JudgeWalter J. Aiprin issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief and the Respondents filed cross-exceptionsand brief in support and in answer to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order.1.We agree with the judge's determination thatRespondents Maxline and Bolt are not alter egos ofor a single employer with Respondent Kenton andthatKenton did not unlawfully transfer work toMaxline and Bolt to avoid its bargaining obliga-tions with the Union.In making an alter ego determination the Boardlooks at whether there is substantial similarity inmanagement, ownership, business purpose, oper-ation, equipment, customers, supervision, and, oftenalso at whether there was an unlawful motivationfor establishing the second entity.Advance Electric,-268NLRB 1001 (1984);Crawford Door Sales Co.,226 NLRB .1144 (1976);Gilroy SheetMetal,280NLRB 1075 fn. 1 (1986);Fugazy Continental Corp.,265 NLRB 1301, 1302 (1982). No single factor iscontrolling, and an examination of all relevant cir-cumstances is necessary in each case.As set forth fully in the judge's decision, Kenton,Maxline, and Bolt were created, owned, and oper-ated by various members of the Bailey family; alliOn November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO. Accordingly, the caption has been amended toreflect that change.2 The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrulean administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versmg the findings.487three companies were engaged in the transporta-tion of commodities by truck; and they used someof the same equipment and had a few of the samecustomers.Despite the involvement of Robert,Maxine, and their son, Bart Bailey, with all threecompanies, the evidence establishes that effectiveownership of Kenton was with Robert and MaxineBailey,while Maxline and Bolt belonged to Bart.Bart held only 3.2 percent of Kenton's outstandingstock, with the remainder split between Robert andMaxine on an approximately 60/40 basis. While atthe time of Maxline's and Bolt's incorporation(May and August 1982, respectively) the elder Bai-leys held substantial interests in both companies,thiswas only a temporary arrangement that endedcompletely in January 1983, when Bart assumedtotal ownership of the new companies. There is noevidence that the elder Baileys exercised any con-trol over either Maxline or Bolt during the monthsinwhich they owned stock in them. Therefore,while some ownership overlap existed, we find, inagreement with the judge, that it does not establishan alter ego relationship. SeeBlue & White Cabs,291 NLRB 1047, 1048 (1988); see also,Derma Coat-ings,293 NLRB 803, 804 (1989).Further, the companies were run independently,by different individuals and out of separate offices.Robert Bailey appears to have had exclusive oper-ating authority at Kenton and was not shown tohave had any role in running Maxline or Bolt.Bart's only arguably managerial duties at Kentonwere limited to dispatching, and even this ceasedentirely only a few months after Maxline and Boltwere created.In addition,Kenton's trucking operations wereprimarily intrastate in scope, while interstate trans-portation constituted 90 percent of Maxline's andBolt's businesswhen they first were established.Further, because Kenton's declining operations ledRobert Bailey to sell some of its equipment to aseparate leasing entity, B-Trans, and because nei-therMarline nor Bolt owned any trucks or trailersthemselves, the same equipment was ' often used byall three companies. It is not the case, however,thatMaxline or Bolt used Kenton's previouslyowned equipment exclusively, and it was notshown that lease agreements for the equipmentwere other than arm's-length.These facts stand in marked contrast to the cir-cumstances inKenmore Contracting Co.,289 NLRB336 (1988), in which the Board reversed the judge'sdetermination that no alter ego relationship existedbetween Kenmore, a unionized steel constructioncompany owned by Hugh and Jacqueline Hanley,and Sloan, a nonunion company engaged in thesame business and established by the Hanley's two298 NLRB No. 61 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchildren. In that case, Sloan's incorporators, unlikeBart Bailey, were financially dependent on theirparents both personally and in their business oper-ation.Also unlike Bart Bailey, who had worked inthe truckingbusinessfor a number of years andhad established an independent motivation to enterthe transportation field on his own, neither of theHanley children had relevant business experienceprior to opening Sloan.While Maxline and Bolt were run from Bart Bai-ley'shome, removed from the Kenton facility,Sloan's office consisted of an 8- by 10-foot spacewithinKenmore's premises,rented for $100 permonth. Though evidence showed that Sloan hadbeen up to 6 months late in paying the rent, Ken-more neverthelessassessedno penalties nor did itinterrupt Sloan's free use of office equipment andsupplies. Because Sloan did not have its own con-struction equipment, it rented all it needed exclu-sively from Kenmore. Also, Sloan was Kenmore'sonly equipment rental customer that was permittedto sublease Kenmore cranes and equipment to thirdparties and was not required to lease the services ofKenmore operators to run the cranes. Further,during its first year of operation, Sloan's sole cus-tomer was also a Kenmore customer and in follow-ing years Kenmore customers constituted the vastmajority (two-thirds to three-quarters) of Sloan'sbusiness as well. In addition, the elder Hanleyswere actively involved in Sloan's operations, andwent so far as to quote prices to customers, resolvecustomer complaints, and provide job estimates. Fi-nally, testimony of the Hanley son indicated thatSloan was created after Kenmore had lost somenonunionwork, which, by the extent of control theHanley parents exercised over Sloan's operation,they still desired to perform. In these circum-stances, the enmeshing of the two companies' oper-ations went far beyond what might be construed asreasonable business assistance among family mem-bers, and instead established that the same individ-ualswere simultaneously running two ostensiblyseparate entities in a noncompetitive way, as alteregos.Insteadwe find this case controlled byFirstClassMaintenance,289 NLRB 484 (1988), whichpresented an alter ego issue involving two compa-nies,First Class and Clean Sweep, owned by twogenerations of the Held family. Despite their sub-stantially identical businesses (commercial clean-ing), equipment, and customers, the Board upheldthe judge's determination that no alter ego relation-ship existed. It was established in that case that theson's capitalization of Clean Sweep did not rely en-tirely on assistance from his parents (albeit theirgift of equipment contributed to his ability to startthe business) and that his several years of practicalexperience in the industry had prepared him to runhis company independently of his parents. The sonmade his own decisions regarding hiring, schedul-ing, employee training, use of a payroll service, se-lection of a lawyer and accountant, and the open-ing of new accounts with suppliers. In addition tothesemanagement/entrepreneurial functions,hepersonally oversaw all work shifts and engaged asupervisory staff unconnectedwith his parents'company, First Class. Finally, although as in Ken-more the loss of an account by First Class contrib-uted to the formation of Clean Sweep-which sub-sequently bid successfully on that lost account-theBoard concluded that the evidence that the newlyformed company was an independent entity, sepa-rate from First Class and its principals, overcameany inference that the company was formed toallow the original company to avoid its union obli-gations. In those circumstances, which are muchlike those presented in the instant case, the Boardfound that family ties were not used as puppetstrings to control Clean Sweep.3Accordingly, in the absence of a finding thatMaxline and/or Bolt were susceptible to actualcontrol or direction of Robert Bailey and werethereby alter egos of Kenton, we conclude that theUnion was not the representative of the employeesof Maxline or Bolt, that there was no basis for ap-plying the contract to terms and conditions of em-ployment at those companies, and that Kenton didnot unlawfully transfer unit work from its ownunionized operation to the newly formed nonunioncompanies in violation of Section 8(a)(5).We alsofind explicitly what was implicit in the judge's de-cision, i.e., that Kenton did not unlawfully lay offunit employees, but took this action only becauseof its decreased business needs and in furtheranceof its decision to downsize its operation and, ulti-mately, to leave the truck transportation business.Accordingly, we dismiss the allegations of 8(a)(3)violations based on such conduct.BestMechanicalContractors,273 NLRB 83, 86 (1984).2.We adopt the judge's determination that Re-spondentKenton violated Section 8(a)(5) by itsblanket 'refusal to process grievances following theexpiration of the March 1982 collective-bargainingagreement. It is undisputed that Kenton refusedeven to address the Union's grievances, holding toits claim that the expiration of the contract termi-nated its obligation to consider them. Kenton's uni-lateral and wholesale abandonment of the ' entiregrievance system is a clear breach of its obligation3 See alsoAdanacCoal Co.,293 NLRB290 (1989) KENTON TRANSFER CO.489to bargain with the Union.Conoco, Inc.,287 NLRB548 (1987), and cases cited there.43.We reverse the judge's determination thatKenton engaged in bad-faith bargaining in Febru-ary 1983 and dismiss the 8(a)(5) allegation in thisregard. In addition, we find that the parties' courseof bargaining establishes that Kenton's April 1983unilateral implementation of terms of employmentwas not an 8(a)(5) violation.5As explained fully in the judge's decision,Kenton and the Union were unable to reach anagreement to succeed the contract that expired inMarch 1982.While the parties had found somecommon ground by virtue of wage concessions andother special provisions set forth in a rider to themaster agreement, the duration of the rider'sterms-a vital aspect of the agreement-was neveragreed on. The February 23, 1983 session was thefirst face-to-face negotiating session the parties hadheld in months. At that meeting Kenton proposed achange in the way to handle grievances, suggestingthey be processed at the local level rather than re-maining under the panel system, which was usedby the larger carriers and which was part of thethen- current master agreement. The Union coun-tered that a different kind of panel, like the oneused by the Private Carrier Conference, might beappropriate, and that it would provide Kentonwith a list of that organization's members. Themeeting ended with no agreement and no date foranother meeting.On March 14, 1983, Kenton wrote to the Union,urging 'a response to its grievance proposal. In theabsence of a reply, on April 8 Kenton notified theUnion that on April 15 it would unilaterally imple-ment that proposal, although it remained "willingto meet . . . for the purposes of seeking an agree-ment." Though the Union protested on April 11,stating its belief that, following the February ses-sion, the parties had intended to allow their attor-neys to handle matters, Kenton followed throughwith its unilateral implementation of terms.The judge found that, while there was no meet-ing of the minds on a complete contract prior to4We note that the judge erred at Conclusion of Law 5 in his descrip-tion of the Respondent's unlawful conduct in this regard, by stating thatKenton failed to process the Union's demands for arbitration of griev-ances. As noted,Kenton refused to process grievances entirely. Accord-ingly we correct this misstatement and issue an Amended Conclusions ofLaw.In his recommended remedy, the judge conditioned the Respondent'sobligation to process the grievances on its reentry into the motor carrierindustry or reemployment of bargaining unit members. We disagree withthe conditional nature of the Respondent's bargaining obligation and weorder the Respondent to process grievances on the Union's request.'Although alleged in the complaint, the judge did not analyze thisissue as a separate violation of Sec. 8(a)(5) or reach any conclusions re-garding the issue Insteadhe merelydiscussed the circumstances leadingup to the implementation and the implementation itself.the February meeting, all terms except the expira-tion of the rider had been agreed on. He reasonedthatKenton's injecting a new substantive topic(grievance procedure) into negotiations was evi-dence of an intent not to reach agreement, but in-stead to reopen terms already settled and therebythwart the bargaining process. We disagree.By the time of the February 1983 meeting thepartieswere into their 11th month without a con-tract.While efforts to reach agreement had beenmade before the prior contract's expiration andshortly thereafter, the process soon bogged downover the duration of the rider. Both the Union andKenton were equally firm in their positions--notonly concerning the propriety of their views on thelength of its terms, but also concerning each one'shaving effectively communicated to the other justwhat its position was. The Union's repeated fruit-lessefforts at obtaining Bailey's signature on itsversion of the rider makes clear that the parties hadnot reached an understanding on that issue.The parties set no limits on the scope of theissues they would discuss at their February session.During the extended bargaining respite, Kenton'sbusinessconditionshad deteriorated and,withthem, the circumstances of the unit members. Inlight of the decline in Kenton's operation and theloss of several unit positions, the parties clearly hada potentially broad negotiating agenda before them.The judge's reasoning, however, proceeds froman assumption that negotiations were locked inwhere they 'had been months earlier, and that therider.That approach fails to take account of theirsubstantially changed circumstances. Contrary tothe judge, we find that the parties were free tomodify their bargaining positions to reflect currentrealities and that their efforts to reach agreementnearly one year earlier did not forever bind themto positions then espoused. SeeRescar, Inc., 274NLRB 1, 2 (1985).Further, it is important to note that bad faith onthe part of the Respondent was neither asserted bytheUnion, nor alleged in the complaint. In anyevent, there is no evidence demonstrating that theFebruary meeting was anything but a legitimateeffort at reaching agreement on the long-unsettledcontract.Moreover, the Union's very response toKenton's proposal, i.e., suggesting a compromisesystem of handling grievances, makes clear that itdid not view Kenton's proposal to revise the griev-ance system as a matter inappropriate for discus-sion much less a mark of bad faith.The Board examines thetotalityof a respondent'sconduct in determining whether it has bargained inbad faith, and we fmd this case presents insufficient 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevidence to support that finding.6 Accordingly, wereverse the judge's finding that Kenton's bringingthe subject of grievance procedures into negotia-tions supports a finding of bad faith and a desire toavoid reachingagreement.Finally, the judge failed to make a determinationon the allegation that Kenton's April 1983 unilater-al implementationof contract terms violates theAct.We find it does not.Based on the evidence of the parties' course ofbargaining,reviewed briefly above, we find thattheGeneral Counsel has not established that theRespondent failed to bargain in good faith norovercome the evidence that impasse was notreached by the time ofimplementation.There is noevidence that Kenton's conduct fell short of a read-iness and willingnessto discuss contract terms withthe Union. It was facing economic problems and,by meeting with the Union in February, showed adesire to work with the Union in resolving them.On the conclusion of the February meeting, how-ever, the Union simply did not respond to Kenton.Kenton contacted the Union after 2 weeks,urginga reply, but to no avail. After nearly 4 more weekshad elapsed, Kenton notified the Union of its desireto meet again, but also warned that it was preparedto go forward with its own proposals. At thatpoint the Union did not suggest another meeting,but only protested Kenton's action, making no indi-cation to Kenton that it would be amenable to fur-ther bargaining. In these circumstances we con-clude that the General Counsel has not carried hisburden of establishing a violation of Section8(a)(5).AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 5."5.Respondent Kenton has engaged in unfairlabor practices in violation of Section 8(a)(5) and(1) by failing to process grievances brought by theUnion following the March 31, 1982,expiration ofthe collective bargaining agreement."2.Substitute the following for Conclusion ofLaw 6."6.This unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of theAct."ORDERThe National Labor Relations Board orders thattheRespondent,Kenton Transfer Co., Kenton,Ohio, its officers, agents, successors, and assigns,shall6 Atlanta Hilton & Tower, 271NLRB 1600 (1984),MerrellM.Williams,279 NLRB 82 (1986);Aero Alloys,289 NLRB 497(1988).1.Cease and desist from failing and refusing toprocess grievances of members of the bargainingunit,described below, pursuant to the terms andconditions of its last effective collective-bargainingagreement with Truck Drivers, Warehousemen andHelpers Union Local No. 908, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America AFL-CIO. The bargaining unit consists of:All truck drivers employed by Kenton Trans-ferCo., but excluding office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, process grievances of members ofthe above bargaining unit pursuant to the termsand conditions of its last effective collective-bar-gaining agreement with the above Union.(b)Mail a copy of the attached notice marked"Appendix" to each of its employees who wasemployed at its terminal between March 31, 1982,and January 1, 1984. Copies of that notice on formsprovided by the Regional Director of Region 8shall,after being signed by the Respondent, bemailed immediately upon receipt.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS ALSO ORDERED that all other alleged viola-tions are dismissed.° If this Order is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLabor RelationsBoard" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to process grievances ofmembers of Truck Drivers, Warehousemen andHelpers Union Local No. 908, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, who are members of the bargaining unitwhich includes KENTON TRANSFER CO.All truck drivers employed by Kenton Trans-ferCo., but excluding office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act.WE WILL, on request, process grievances ofmembers of the above bargaining unit pursuant tothe terms and conditions of the last effective col-lective-bargaining agreement with Truck Drivers,Warehousemen and Helpers Union Local No. 908,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO.KENTON TRANSFER CO.Paul Lund, Esq.,for the General Counsel.William C.Moul, Esq. (Thompson, Hine and Floury),ofColumbus, Ohio, for the Respondent.Mary Jo Korona, Esq. (Logothetis Pence),ofDayton,Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thiscase washeard by me at Lima, Ohio, on September 17,18, and 19, 1984. The complaint, issued April 23, 1984, isbased on a charge filed March 17, 1983, amended April29, 1983, by Truck Drivers, Warehousemenand HelpersUnion Local No. 908, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union). The complaintallegesthatKenton Transfer Co. (Kenton),Maxline Express,Inc. (Maxline),Bolt Express, Inc. (Bolt), and, by amend-ment made duringthe hearing, B-Trans Leasing,Inc. (B-Trans), collectively the Respondent,as a singleemploy-er, joint employers oralter egos,violated Section 8(a)(1),(3),and (5) of the National )Labor Relations Act (theAct).All parties were given full opportunity to participate,to introduce relevant evidence,to examineand cross ex-amine witnesses,to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed by theGeneral Counsel, Charging Party, and Respondent on orbefore the extended due date of November 29, 1984.On theentirerecord, and from my observation of thewitnesses and theirdemeanor,Imakethe followingFINDINGS OF FACT1.JURISDICTIONBy their answer to the complaint, Kenton, Maxline,and Bolt admit that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act. By stipu-lation entered into during the hearing they also admitthat they are within the jurisdiction of the Board by themeaningof Section 2(2), (6), and (7) of the Act. Jurisdic-tion of the Board over B-Trans independently was notadmitted or proven, but alleged as an alter ego ofKenton.II.THE ALLEGED UNFAIR LABOR PRACTICES491A. BackgroundRobert Bailey (Robert) and his wife, Maxine, havethree sons, Bart, Brad, and Brent. Robert acquiredKenton in 1974, and operated it with his wife and, inlater years, with Bart. As of May 1982' Robert, as presi-dent, owned 584 shares of Kenton stock, Maxine, as sec-retary, owned 384 shares, and Bart, as vice president,owned 32 shares.Kenton's drivers were represented by the Union, andKenton was a party to the National Master FreightAgreement (Master Agreement) and supplements, inforce from April 1, 1979, to and including March 31,1982. In the face of deregulation of the industry, eco-nomic recession and sharply increased interest rates, by1980 and 1'981 Kenton began to suffer significant losses,and determined that it desired to negotiate with its orga-nized employees on a separate, local basis rather than ona national multiemployer basis. By letters of October 19,1981, and January 4, 1982, Kenton notified the Union ofits intention to leave the multiemployer group at the endof the contract on March 31. A meeting was arrangedbetween Kenton and the Union for March 17 at whichtheUnion expressed a desire to retain Kenton in theMaster Agreement, but offered economic concessions tobe included in a rider. It was agreed that the proposedrider be presented to Kenton employees, which wasdone on March 20 in the presence of'Local Union Presi-dent Groves and of Robert and Bart. Though there is adisputewhether the rider was actually accepted, laterdiscussed,Kenton implemented and the Union acceptedthe terms of the rider on April 1.On May 25, Maxline was organized as a corporateentity.The original stock ownership, excluding the"dummy" incorporators, was in equal 200-share blocksheld by Robert, Maxine, and Bart. Bait was and re-mained president and director while Robert was secre-tary-treasurer and director until August 30, and Maxinewas a director from incorporation to January 7, 1983,and secretary-treasurer between September 30 and Janu-ary 7, 1983. The stock of Robert and Maxine was can-celed on January 10, 1983, and reissued to Bart, who wasthereupon sole stockholder.On August 30, Bolt' was organized as a corporateentity.The original stock ownership, excluding the"dummy" incorporation, was in Bart with 350 shares,and in Robert and Maxine with 125 shares each. Bartwas and remained president and director, while Robertwas secretary-treasurer and director until October 15, atwhich time also his stock was canceled and reissued toBart.Maxine was a director from incorporation to Janu-ary 10, 1983, and secretary-treasurer from October 18 toJanuary 10, 1983, at which time also her stock was can-celed and reissued, to Bart, who was thereupon solestockholder.1All dates are in 1982unless otherwiseindicated 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Transfer of Operating RightsThe testimony of Robert and of Bart is that in view ofRobert's disenchantment with the business and of Bart'sdesire to strike out on his own in the transportation field,inApril or May they decided that a new corporateentity,Maxline,would be organized for Bart to operateindependently.Maxlinewould purchase operating au-thority from Kenton, enabling Kenton to reduce itsdebts. The contract of sale was executed on May 31. Theauthority to be purchased was contained in certificate488-I of the Public Utilities Commission of the State of(Ohio PUC) covering service from and to a large portionof central Ohio, including the commercial zone of Co-lumbus, for which Kenton retained no duplicating au-thority.The purchase price was set at $125,000, thatbeing the amount for which Kenton had originally pur-chased it. The purchase was to be financed by Maxlinewith a loan from Bank One, a financial institution ofwhich Robert was a director, but the loan was not grant-ed.Maxline,by Bart,then agreed to assume existing in-debtednesses of Kenton to that amount, and in fact Rob-ert'sverified statement presented inMay to the OhioPUC forconsent to the transfer cites this consideration.The Ohio PUC approved the transfer on July 28, andcertificate issued September 22. No assumption of debttook place, however, and it was not until December 31thatMaxline executed a demand note for $125,000 toKenton. Interest on the debt was 9 percent, which at thetime was well below even the prime rate and was theminimum interest rate that the Internal Revenue Servicewould recognize. No payments were made on this in-debtedness until July 29, 1983, when interest for the firsttwo quarters of 1983 was paid.Bolt was organized for similar reasons about 1 monthlater, to purchase Kenton's certificate 1790-I, authorizinggeneralcommodity service from and to Marion, Ohio,and points in its commercial zone,and also authorizingservice on specified commodities from and to all pointsinMarionCounty, Ohio.Kenton held duplicating authority for this transporta-tion,which authority it retained. Purchase price, similar-ly valued, was $50,000 which, again according to a veri-fied statement from Robert to the Ohio PUC on Septem-ber 3, was to be paid by an assumption of Kenton's out-standing indebtedness.The Ohio PUC approved thetransfer on October 13, and certificate issued October 28.In fact there was no assumption of debt, and Bolt bor-rowed the money from Bank One on a note cosigned byboth Bart and Robert at interest 2 percent over prime.Payment was made to Kenton in full on February 1,1983.Maxline or Bolt also obtained other certificates fromKenton, numbered 1282-I and 11630-I. The details ofthese transactions are not clear, but apparently becauseof the Ohio PUC redefinition of scope they became con-currentwith other authority held and thus subject tocancellation. In order to protect them from such fatethey were transferred from corporate ownership to Bart,in one instance, and, in another instance, to Robert.C. Transfer of EquipmentThere was no transfer of equipment to Maxline orBolt. In December,B-Trans was incorporated as a leas-ing entity,with Robert holding 49 percent of the stock,and Cheryl,wife of Brent Bailey,another son, holding51 percent.Some time in 1984,under circumstances nothere of record,B-Trans stock was redistributed so thatRobert and Bart each owned 26 percent and Brent andBrad each owned 24 percent.B-Trans purchased the 6 or 7 tractors and 50 trailersowned by Kenton,and also purchased the equipmentowned by Bail Bros., a separate corporation owned byBart and Brent.Robert managed B-Trans, which leasedequipment to Kenton,Maxline,Bolt, and other carriersnot here involved.Maxline and Bolt leased equipmentfrom B-Trans and from a number of other sources nothere involved.D. Operations of Kenton, Maxline, and Bolt Prior toKenton's DiscontinuanceBart continued acting as Kenton's dispatcher andfreight solicitor after the formation of Maxline and Boltand the transfer to them of operating authority, until theend of October. During that time he also began solicitingfreight for his nascent operation, though not in conflictwith Kenton. Kenton continued its operations until Janu-ary 1984, laying off drivers as they became redundant.Four drivers (Dyer, Hudson, Simpson, and Hoffman)were laid off November 22. Two of these (Simpson andHoffman) purchasedrigs,resigned from the Union, andaround the end of November began operating for Max-line and or Bolt. After the equipment was transferred byKenton in December, Kenton's mechanic left, to be em-ployed by Maxline and/or Bolt.In a significant number of instances the bills of ladingfor transportation alleged to have been performed byMaxline or Bolt indicated on their faces, with or withoutcorrection, that the transportation had been performedby Kenton, or vice versa.Bart testified that from the time he left Kenton at theend of October, until Kenton discontinued operations inJanuary 1984, he conducted the business of Maxline andBolt from his home, which was adjacent to the Kentonfacility.Driver Gillen, who was employed by KentonuntilDecember 1983, and who was a union steward, tes-tified that Bart continued dispatching for Kenton untilJanuary 1983, that Bart was in the Kenton office "everyso often" thereafter though he did not speak to the driv-ers, and that from the early part of November on he sawMaxline andBolt vehicles at the Kenton facility pullingKenton trailers2 or dropping or picking them up, or fuel-ing at the Kenton fuel pump. me bills of lading on loadsdriven by Gillen which had been made out to indicateMaxline or Bolt but changed to Kenton were for ship-ments pursuant to authority held by Kenton, performedwhile Gillen was employed by Kenton. Kenton driverHudson, laid off in January 1983, testified that Bart con-tinueddispatching forKentonuntilJanuary 1983.2 The trailers marked "Kenton"were later marked"B-Trans " KENTON TRANSFER COKenton driver Sams, laid off in April 1983, testified tothe same effect, adding that Bart was periodically atKenton's facility even after January. Bart and Robert tes-tified that Bart had discontinued dispatching for Kentonwhen he resigned the end of October.E. CustomersKenton's principal customer was Rockwell Interna-tional, from its Ohio locations at Maryville and Kenton.Rockwell's decision to close its Maryville plant was onefactor in Robert's decision to get out of the transporta-tion business.On the formation of and transfer of operat-ing authority to Maxline and Bolt, much of Rockwell'soutbound freight was tendered to the new companies. Atthe inception of operations, however, 90 percent of Max-line'sand Bolt's business was in interstate commerce,under authority obtained from the Interstate CommerceCommission and not purchased from Kenton. The per-centage of interstate business later went down to about50 percent.Kenton had not engaged in meaningful inter-state transportation since 1976.Kenton's sale of its authority forced it to forgo intra-state movements to Kenton, Ohio, from points to whichoutboundshipmentspreviously took itsequipment, anexample of which was grocery shipments on behalf ofQuaker Oats. Maxline and Bolt obtained outbound busi-ness servicing not only prior customers of Kenton, butnew customers as well, in intra and interstate move-ments.Maxline and' Bolt served customers previouslyserved by Kenton, but that was not all, or even a majorportion of their business.F. CollectiveBargainingand Providing InformationAs noted above, the 3-year existing labor contract, theappropriate National Master Freight Agreement, was toexpire on March 31, 1982. As early as October 19, 1981,by letter of that date, Kenton advised the Teamsters Na-tional Freight Industry Negotiating Committee that it de-sired to terminatethe contracton its expirationdate, andtonegotiatea successor agreement,apart from theMaster Agreement, to be effective April 1. It reiteratedits intentby letter of January 4. By letters of January 7and February 2, 10, and 16, the Teamsters Central andOhio Conferences acknowledged the request for separatenegotiationand began steps to implement it. On March17 negotiations took place. The resultant proposal byKenton was presented by it to its driversat a meeting onMarch 20.The proposal consisted of two double-spaced typedpages,designated as a "Rider" to become an integralpart of the National Motor Freight Agreement . . . forthe period April 1, 1982,and shallsupercede and prevailover the specific terms of the Agreement only to theextentspecifically provided herein." The second page ofthe rider contained only designated spaces for two signa-tures on behalf of the Union, and one on behalf of Re-spondent Kenton.After discussing the provisions of the "Rider" and dis-playing economic data to support the request for conces-sions,Kenton representatives were asked to leave theroom while the drivers considered the matter and voted.493The drivers voted to accept the rider, but witnesses fa-voring the Union testified that it was noted that therewas no termination date in the rider and that when quer-ied about this the Baileys responded that it was possiblethatKenton's businesswould decline further and itwould seek additional concessions. These witnesses testi-fied that Kenton agreed, however, that the rider shouldhave a 1-year life, and that the written form should re-flect this. Bart and Robert, on the other hand, deny thattherewas any 1-year agreement. Kenton's representa-tives, however, redrew the rider, inserting a clause that:This rider may be reopened for renegotiation . . .by written notice of either party served . . . thirtydays prior to April 1, 1983 or April 1 of any subse-quent year, provided the financial status of KentonTransfer has substantially improved or further dete-riorated.The date of delivery of this draft was not, however, es-tablished in the record.Kenton implemented and thedrivers accepted payment in conformance to the rider onApril 1.A new Master Agreement was negotiated by carriersother than Kenton to run from March 1,1982,toMarch31, 1985.Kenton never executed the Master Agreementor any version of the rider.On September 8 the UnionsentKenton a letter putting it on notice that it wasaware of the transfer of operating authority from KentontoMaxline and Bolt,and that it would not condone anytransfer of bargaining unit work. In November Kentonbegan laying off drivers,ant on November 30 the Unionbegan filing grievances for alleged transfer of unit workto Bolt and Marline.Kenton responded with a lengthyletter stating,inter alia,that Kenton was not a signatoryto any effective labor agreement and that it'had no con-trolover Bolt or Maxline.It truthfullyadvised thatRobert was,at the time, a minority stockholder, butdenied the ability to control.On December 2, RobertGroves, president of the Union,wrote to Kenton's repre-sentative,Walter Brewster of the Ohio Motor Carriers,stating in regard to the rider "In reference to Section 4,where you wanted to change the language, please notethat this is (supposed to be) only a one-year Addendum.WALTER, PLEASE TAKE CARE OF THIS IMME-DIATELY." Attachedwas another copy of the rider, inwhich the addition to the first copy was reduced to thefollowing:This Rider will be opened for negotiations prior toApril 1st, 1983. (This Rider is for one (1) year).The next day, December 3, Groves wrote to Kenton,enclosing what is obviously a letter drafted by counsel,stating,inter alia,that it believed there were or might beviolations "of the current collective-bargaining agree-ment." It states its belief that there existed a financialand/or managerial "connection" between Kenton andBolt "and we believe that the object of creating Bolt wasto circumvent the provisions of our collective-bargaining 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement." The letter then lists 14 detailed questions to"assist us in processing the grievance."sAfter additional correspondence, on January 6, 1983,4Groves sent Kenton two Master Freight Agreements,and riders5 with request for signature. Meanwhile, theUnion continued filing grievances based on transfer ofbargaining unit work.At a negotiating session on February 25, Kenton wasrepresented by Robert and by his transportation counsel,Muldoon. The Union was represented by the Local'scounsel and Graves, as well as a representative of theOhio Teamsters Council and a driver stewart. Kentonpresented economic data, and a proposal, which wasconsidered by the Union point by point. The proposalprovided for handling grievances locally between thepresidents of Kenton and of Local No. 908, with re-course to the American Arbitration Association if noagreement was reached. Kenton continued to take theposition on pending grievances that no contract had beenin effect from April 1, 1982. Kenton also argued, thoughit is not clear whether this refers to pending or futuregrievances, that the Union's regular grievance panelwould be inappropriate because it was geared to handledisputes involving larger carriers. The Union then sug-gested that a grievance panel of the Private Carrier Con-ference could be used, and volunteered to provide Ken-ton's counsel with a list of the members of that organiza-tion.By letter of March 14, Kenton reminded the LocalUnion that it had not received a decision on its February25 proposal, and by letter of April 8 advised it was uni-laterally implementing the proposal on April 15, though"we remain willing to meet with you for purposes ofseeking an agreement." On April 11 the Union protested,on the grounds that it had been agreed on February 25that "all meetings pertaining to negotiations was to behandled between the attorneys." Meantime and subse-quently, the Union filed charges with this Board. TheUnion's charge certified by counsel as being correct onMarch 15, alleged, inter alia, that "since on or about No-vember 1, 1982, and thereafter, [Renton, Maxline, andBolt] have refused to bargain collectively with and rec-ognize [the Local union]." The charge certified by coun-sel on April 27 repeated the prior allegations and addedone involving a violation by unilaterally implementingchanges in wages, hours, and other terms and conditionsof employment "since on or about March 1, 1983."G. ThreatsThe complaint alleges that in December 19826 Robertthreatened and coerced a Kenton employee by statingthat his being hired by Bolt was contingent upon hiswithdrawing from Local 908. The unit of Kenton em-ployees represented by that local consistsof "All truck-3 By letter dated December 30, Kenton responded to each of these 14questions, and propounded of the Union, as to which the record showsno response4 All further dates in this section are in 1983 unless otherwise indicat-ed.5 The record does not disclose the form of the rider-the first, second,or third-whichwas sent6All dates in this section are in 1982 unless otherwise indicated.drivers employed by Kenton Transfer Co." but anowner-operator can retain union membership.Kenton's former driver,Dyer, testified that in thesecond week of December, having been laid off severalweeks earlier, he went to the Kenton terminal and spoketo Robert about reemployment, and that Robert:told me that I could take the same route Bob Simp-son did. I asked what he meant. He said I could buya truck, drop out of the Union, and we will put youon Bolt Express.Simpson had purchased one of Kenton 's tractors in mid-November, with credit guaranteed by Robert.Robert did not deny making the statement to Dyer,but his explanation of the circumstances was that:being interestedin selling atruck, and knowingthat the chances of Mr. Dyer being called back toKenton were slim, and knowing that he had, at onetime, been an owner-operator and I think he indicat-ed many times that he was happier then than6 Alldates in this section are in 1982 unless otherwise in-dicated. he was (as) an hourly man, possibly, hewould like to do that again.Of course, he could do that with-over Maxline.I think, probably, what I told him was that belong-ing to a labor organization, wouldn't be a require-ment there, although I had no position to speak foreither one of these companies in this regard.` I knewthey were looking for drivers, and I thought this isan opportunity for me to, once again, sell anothertruck.III.DISCUSSIONThe determinative issues here are (1) whether Maxline,Bolt, and B-Trans, individually or jointly, are alter egosof Kenton; (2) whether there was a meeting of the mindsbetween Kenton and the Union extending the collective-bargaining agreement which expired on March 31, 1982,and, if not; (3) whether Kenton failed and refused to bar-gain in good faith; and finally (4) whether Kenton threat-ened and coerced an employee in violation of the Act.A. Alter Ego Status1.Applicable principlesA succinct statement of those principles applicable tothe issue of alter ego status can be found inFrederichTruck Service,259 NLRB 1294, 1300 (1982), as follows:the Board looks to four principal factors in deter-mining whether two arguably separate employerswill be treated as a joint employer. These factorsare: (1)interrelation of operations, (2) centralizedcontrol of labor relations, (3) common management,and (4) common ownershipor financialcontrol.While no individual factor has been held to be con-trolling, emphasis is placed on the first three factors,particularly centralized control of labor relations.Alter ego status will generally be found where thetwo enterprises have "substantially identical man- KENTON TRANSFER CO.agement,business purpose, operation,equipment,customers,and supervision as well as ownership."Crawford Door Sales Company Inc. and Cordes Door,Company, Inc.,226 NLRB 1144 (1976).2.Ownership and financial controlWhile Robert, with his wife, at all times was virtuallythe sole owner of Kenton, and while Bart was from Jan-uary 10, 1983, the sole owner of Maxline and Bolt, thereis a "grey area," after Maxline and Bolt had obtained andwere operating authorities previously held by Kenton,during which Robert and his wife held substantial orcontrolling stock interests in the new entities. Robert andhis wife owned two-thirds of Maxline's stock until Janu-ary 10, 1983, though Maxline held Kenton's former oper-ating authority from September 22, 1982. Robert and hiswife owned over 40 percent of bolt's stock until October15, 1982, and Robert's wife continued owning over 20percent until January 10, 1983, though Bolt held Ken-ton's former operating authority from October 12, 1982.In terms of financial ownership and control, it is clear,that transactions between Robert and Bart were gov-erned more by familial considerations than by a strict re-quirement of quid pro quo. In any event, Bart's owner-ship and control of Kenton was always minimal, andRobert's ownership and control of Maxline and Bolt, butfor a short period at inception and as a creditor to hisson,was likewise always minimal. I do not find thefactor of ownership or financial control to be sufficientlystrong to support an assumption of alter ego status.3. Interrelation of operationsMotor transportation of freight, both inter and intra-state, is subject to governmental regulation.When thenew entities were first organized they engaged over-whelmingly in interstate operations, in which the olderentity had not appreciably engaged for 6 years The newentities also engaged in intrastate operations pursuant toauthority purchased from the older entity as to which tosome extent the older entity was still able to compete,but the new entities increasingly obtained new business,never previously enjoyed by the old entity.Physical operations continued to be conducted byKenton out of its facility, which consisted of office, park-ing area,and fuel pump. The new entities used Bart'shome as their office. Utilizing owner-operators andleased equipment,Maxline and Bolt had no need for aparking area or a fuel pump. Since some, though not alltrailerswere rented from B-Trans, which purchasedKenton's vehicles and used Kenton's parking facilities,vehicles used in Maxline or Bolt operations were fre-quently, if not invariably, parked on Kenton's facility.Though there is testimony that owner-operators mayhave obtained fuel for their vehicles from Kenton's fuelpumps, there is no evidence as to what arrangements ifany existed between Kenton, Bolt, and the owner-opera-tors as to the fuel costs.There is a testimonial dispute as to when Bart discon-tinued dispatching vehicles on behalf of Kenton. I creditthe testimony of drivers Hudson,Sams,and Gillen thatBartcontinued such dispatching, though on a reduced495level,during November and December 1982, and intoJanuary 1983. Though these drivers have an economicinterest in the outcome of this case, since their griev-ances for compensation for transferred bargaining unitwork were filed, I find their straightforward demeanorduring testimony, enhanced by the reasonableness of thestory they tell, to be more believable than the testimonyof Bart and Robert that Bart ceased all work for Kentonat the end of October, 1982. It is only for this shortperiod that I find any interrelationship of the operationsof the various carriers.4.Common management and centralized control oflabor relationsPossibly the most central of the criteria considered bythe Board in determining whether multiple business enti-ties constitutemultiple employers or only a single em-ployer is the issue of common management, and particu-larly whether there is centralized control over labor rela-tions.We must therefor determine whether Robert man-aged both the old entity, Kenton, and the new entities,Maxline and Bolt, and in addition whether Bart managedboth the new entities and the old.The only evidence of Bart's intervention in the oper-ations of Kenton after October 1982, is that of his contin-ued work, together with Robert, in dispatching duringNovember, December, and part of January, discussedabove. It is obvious that the extent of this as "manage-ment" is minimal in scope and of a short duration.Though dispatching involves selection among drivers toperform specific functions, it does not involve hiring,firing, establishing rates of pay or conditions of employ-ment, or any form of labor relations. It is thus clear thatBart did not, even during this limited peri od of Novem-ber 1982-January 1983, engage in managing both the oldand the new employees.The only direct evidence of Robert's intervention inthe management of Maxline or Bolt comes in the unden-ied testimony of driver Dyer that Robert said he could"buy a truck, drop out of the union, and we will put youon Bolt express." (Emphasis added.) Such statement,taken at face value, would mark ' Robert as being in amanagerial position and with control of Bolt's labor rela-tions.Robert's testimony regarding the conversation,however, set forth such circumstances, undeniably true,regarding his desire to sell his trucks, the improbabilityof Dyer being rehired by Kenton, Dyer's prior owner-operator status, and the need of Bolt for owner-operatorsas to convince me that Robert's use of the pronoun "we"was a misstatement and did not indicate an actual, powerby Robert in the management or labor relations of Bolt.5.SummaryI find, as matters of fact, that there was no commonownership, financial control, interrelation of operations,or management or control of labor relations as to estab-lish an alter ego status between Kenton, on the one hand,and, on the other, Maxline, Bolt, B-Trans, or any combi-nation thereof. There ' is no evidence that the new entitieswere established to relieve the old entity of its obligationto deal with the Union. To the contrary, the evidence in- 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdicates that Robert had valid business and personal rea-sons for not continuing is the transportation businesswith Kenton and that Maxline and Bolt were establishedsolely to enable Bart to go into business for himselfwithin that industry. SeeVictorValleyHeating & AirConditioning,267 NLRB 1292, 1296-1297 (1983). ThatRobert afforded Bart favorable financial treatment is notso unexpected in view of the familial relationship as toconstitute evidence of a desire to establish an alter ego,or single employerstatus inan industry which Robert,and Kenton, were in the process of abandoning.B. Extension of Collective-Bargaining Agreement AfterMarch 31, 1982, and Bad-Faith BargainingI find that there was not a meeting of the minds be-tween Kenton and the Union as to constitute a bargain-ing agreement after termination of the existing agreementon March 31, 1982.The proposed rider, to continue Kenton's being boundby an industry Master Agreement, was presented to thedrivers on March 20. I credit testimony on behalf of theUnion that they recognized the proposed rider as beingincomplete without a provision for reopening, since Ken-ton's representative thereafter redrafted the proposal,providing for annual renegotiation. I also credit Robert'sand Bart's denials, however, that they agreed on March20 to limit the proposed rider to a 1-year period, as thiswould then have left them subject to the Master Agree-ment for the last 2 years of its effectiveness which wasnever their intention. There apparently was nothing doneby the Union after receiving the proposed change to theproposed rider, for annual renegotiation, until the Unionbegan filing grievances on November 30 and was re-minded by Kenton that there was no agreement in effectcalling for settlement of grievances. On December 2,over 8 months after the Union claims there had been ameeting of the minds and after having stated maturedgrievances, the Union prepared a third form of proposedrider, sent it to Kenton's representatives with a requestthat it be taken care of "IMMEDIATELY." The follow-ing day the Union gave Kenton notice by letter that itconsidered there were or might be violations of a "cur-rent collective-bargaining agreement." At a meeting onFebruary 25, 1983, 11 months after the purported meet-ing of the minds, the parties were discussing alternativegrievance panels not provided in the Master Agreementor any of the prior proposed riders thereto, and inMarch 1983, the Union was certifying not that there wasa meetingof the minds, but that Respondent Kenton hadbeen bargaining in bad faith since "on or about Novem-ber 1, 1982."To sort this all out, there was obviously no meeting ofthe minds at the first meeting, March 20, 1982, as evi-denced by the failure to agree to terms of future renego-tiation.Recognizing that there was no existing agreementthe Union "fudged" by seeking a written agreement onDecember 2 while contemporaneously on December 3,claimingthe existence and violation of a current agree-ment. The following March the Union charged a failureto bargain in good faith, in complete contradistinction toa claim of an existing agreement. Whether or not in goodfaith, the Employer and the Union had engaged in nego-tiations the priormonth, further indicating that theUnion was aware that no collective-bargaining agree-ment was in effect.When Kenton undertook to bargain with the Union inFebruary 1983, however, as it was bound to do sinceKenton was still operating and the Union continued torepresent Kenton's three drivers, it clearly did so in badfaith.All issues had previously been determined betweenthe parties but for the renegotiation and terminationdates of the rider. By introducing still anotherissue inFebruary 1983, Kenton indicated that it was at that timeno longer seeking to reach an agreement, but to extendthe negotiations while it terminatedits business.C. Failing to Provide InformationThe prior statements of fact show that Kenton re-sponded on December 30, 1982, to each of the 14 re-quests for information made by the Union on December3, 1982. The questions as to Bolt and/or Maxline wereanswered by Kenton only to the extent of its knowledge,and the Union was invited to address such questions di-rectly to the corporate entities involved, which it neverdid.As I have recommended finding no alterstatus inthe proceeding, I find no requirement that Kenton re-spond to the Union's inquiries any further than it did.D. Failure to Process GrievancesThere is no factualissue asto Kenton's failure to proc-ess grievances filed after the expiration on March 31,1982, of the last bargaining agreement. Kenton justifiesits refusal on the grounds that the grievance procedurehad been established by that contract, which was nolonger in effect. It citesO'Connor Co. v. Carpenters Local1408,702 F.2d 824 (9th Cir. 1983), which, together withother cases cited, so holds. The Board, however,since atleast 1962 has held that refusal to continue a prior prac-tice of grievance settlement, even after the expiration ofthe contract establishing the practice, constitutes a viola-tion of Section 8(a)(5) of the Act.Bethlehem Steel Co.(Shipbuilding Division),136 NLRB 1500, 1501 (1962), enf.denied on other grounds sub nom.Shipbuilders v.NLRB,320 F.2d 615, 616 (3d Cir. 1963);Times Herald PrintingCo., 221NLRB 225, 229-230 (1975);Meilman Food In-dustries,234 NLRB 698, 700 (1975).7E. ThreatsThe General Counsel alleges that Robert's statementto Dyer, discussed above, constitutes a threat in violationof the Act. Since the Board holds that a threat, as anunfair labor practice, must have been made by an agentof the employers it is clear that General Counsel is rely-ing for this allegation on a finding that Kenton and Boltconstitute a single employer. Its has already recommend-ed, however, that no single-employer or alter ego statusbe found, and it is therefor here recommended thatRobert not be considered an agent of Bolt so that even a7 Similar reasoning, though not relating specifically to grievances, canbe found inOrtiz Funeral Home Corp.,250 NLRB 730 (1980), andStruth-ersWells Corp.,262 NLRB 1080 (1982)8 Gabriel Co,137 NLRB 1252 (1962). KENTON TRANSFER CO."threat" to employment by Bolt could not constitute aviolation.Had there been an alter ego status existing thenRobert's suggestion would have to be construed as indi-cating Dyer would be required to both purchase a truckand drop out of the Union in order to be employed.Since there was no alter ego status,however,Robert'sstatement should be considered in the noncoercive factu-al context of his explanation as an outside party-that asan owner-operator Dyer would not be required by theUnion to remain a member.CONCLUSIONS OF LAW1.Respondents Kenton,Maxlime,and Bolt are, individ-ually, employers engaged in commerce within the mean-ing of Section2(2), (6), and (7) of the Act.2.Respondent B-Trans is not an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.3.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.4.Respondents Maxline, Bolt, and B-Trans, individual-ly or jointly,are not successor businesses or alter egos ofKenton,and do not constitute a single employer withKenton.5.Respondent Kentonhasengaged in unfair laborpractices in violation of Section 8(a)(1) and(5), and Sec-tion 8(d) of the Act,by failing to process demands forarbitration of grievances,and by failing to engage in col-lective bargaining in good faith.6.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDY497Having found that Respondent Kenton has engaged incertain unfair labor practices,I find it necessary to rec-ommend that it be ordered to cease and desist and totake certain affirmative actions designed to effectuate thepolicies of the Act.Though Respondent Kenton hasabandoned its operations it remains necessary to requireaffirmative actions so long as there exists an entity capa-ble of performing them."It is well settled that mere dis-continuance in business does not render moot issues ofunfair labor practices alleged against a respondent."Con-struction Erectors,265 NLRB 786, fn.6 (1982),and casescited thereat.Since the Respondent is no longer engaged in a busi-ness in which it can employ members of the bargainingunit,and hence would not ordinarily be required toengage in collective bargaining with the Union or toprocess grievances of bargaining unit members, it is rec-ommended that the Board"condition the bargainingorder on (a) finding in the compliance stage of this pro-ceeding that Respondent resumed the(business) oper-ation or is otherwise the Employer of the employ-ees."Hollywood Roosevelt Hotel Co.,235 NLRB 1397 fn.2 (1978). Also, it has been found that while Respondent'sact of failing to process grievances was an unlawful laborpractice,the grievances themselves,of transferring bar-gaining unit work to an alleged alter ego employer, werewithout merit.On the same reasoning ofHollywood Roo-seveltHotel Co.,supra,the Board should condition en-forcement of the provision requiring processing of griev-ances to a reentry into the motor carrier industry byKenton or its reemployment of members of the same bar-gaining unit.[Recommended Order omitted from publication.]